Citation Nr: 1030741	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Waco, Texas


THE ISSUE

Eligibility for entitlement to a specially adapted housing (SAH) 
or special home adaption (SHA) grant, to include Home Improvement 
and Structural Alterations (HISA) benefits under 38 U.S.C. 
§ 1717, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1969.  The veteran died in May 2006.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal of a May 2006 administrative action, in which 
the VAMC in Waco, Texas, through Prosthetics and Sensory Aids 
(P&SA), notified the contractor that due to the Veteran's death 
the authorization for modifications to the Veteran's home had to 
be cancelled.  The Board has recharacterized the issue on appeal 
to more accurately reflect the matter on appeal.

In October 2008, the Board remanded the case for additional 
notice and development.  In this regard, the Board finds that VA 
has substantially complied with the Board's prior remand and 
accordingly it may proceed with the decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).


FINDINGS OF FACT

1.  In April 2006, the Veteran was notified that his application 
for HISA benefits had been reviewed and approved to widen various 
doorways, replace bathroom door, install a new shower, bath floor 
and dressing area, etc. and that the bid from the contractor, P. 
S. B., had been approved in the amount of $4,100.00.

2.  The Veteran died on May [redacted], 2006, and the P&SA notified the 
contractor by telephone two days later that the authorization for 
a HISA grant had been cancelled due to the Veteran's death.

3.  On May 30, 2006, the VAMC sent a follow-up letter confirming 
the May 15, 2000 conversation that the authorization for a HISA 
grant for the Veteran's home improvements had been cancelled.

4.  At the time of his death, the Veteran had not incurred any 
out-of-pocket expenses in connection with the approved HISA 
grant, as no work had been done.


CONCLUSION OF LAW

There is no legal basis for payment of awarded but unpaid HISA 
benefits to the appellant.  38 U.S.C.A. §§ 1717, 2101, 2102, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.809, 3.809a, 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to notify and assist a Veteran in the 
development of a claim. VA regulations implementing the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  As explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive with regard to 
the claim decided herein.  The United States Court of Appeals for 
Veterans Claims (Court) specifically found that the VCAA can have 
no effect on appeals that are decided on an interpretation of the 
law as opposed to a determination based on fact.  Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002).  Consequently, the 
Board need not address efforts to comply with the VCAA with 
respect to the issue on appeal. 

The law and regulations governing claims for accrued benefits 
provide that, upon the death of a veteran, an eligible survivor 
claiming entitlement may be paid periodic monetary benefits to 
which the Veteran was entitled at the time of death, and which 
were due and unpaid, based on existing rating decision or other 
evidence that was on file when the Veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

Here, in a rating decision dated March 22, 2006, the Waco 
Regional Office (RO) granted service connection for lung cancer 
and for metastatic cancer of the brain, assigning separate 
initial 100 percent ratings for both disabilities, and special 
monthly compensation based on the need for aid and attendance, 
all effective August 3, 2005.  This decision also deferred action 
on the Veteran's claims for service connection for hepatitis C, 
for cirrhosis of the liver, for subcutaneous lupus, and coronary 
artery disease with stent placement.

At the time of that rating action, the VAMC supposedly had before 
it an HISA application requesting the VA to "remodel the master 
bedroom to accommodate wheelchair, accessible handicap shower, 
widen doorways to accommodate wheelchair, wood floors to 
accommodate wheelchair mobility in living room and bedroom, ramps 
to accommodate entrance to home via wheelchair".  The total cost 
of the bid submitted by the veteran was $14,143.20.  On March 26, 
2006, the HISA Committee reviewed the Veteran's application for 
home adaptations and approved the following modifications: create 
a new doorway to the master bedroom, widen the bathroom doorway 
to 36 inches and replace the door and complete the trim work; 
remove existing tub and replace with a handicap accessible 
shower; remove and reset toilet; and install tile in new shower, 
bathroom floor and dressing area.  On April 14, 2006, the VAMC 
mailed a letter to the contractor approving the above noted home 
improvements/modifications.  The Veteran died on May [redacted], 2006.  
Two days later, the VAMC received notification of the Veteran's 
death and contacted the approved contractor by telephone.  During 
that telephone call, the contractor stated that he had not yet 
started on the modifications of the Veteran's home and the VAMC 
informed the contractor that the authorization for the home 
modifications had to be cancelled due to the Veteran's death.  
The contractor expressed his understanding.  On May 30, 2006, the 
VAMC sent the contractor a follow-up letter, with a copy to the 
appellant, giving written notice of the cancellation of the home 
improvement project.

On June 27, 2006, the RO received a claim for Dependency and 
Indemnity Compensation (DIC) and accrued benefits from the 
appellant.  In a rating decision dated July 31, 2006, the RO, in 
pertinent part, granted service connection for the cause of the 
Veteran's death and service connection for hepatitis C, rated as 
noncompensably disabling, and metastasis to vocal cords, adrenal 
gland, and muscle of the upper and lower extremities, rated as 
100 percent disabling, for accrued benefits purposes.  Service 
connection for these disabilities was effective August 3, 2005.  
In July or August 2006, the VAMC received a telephone call from 
the appellant, asking if VA could replace the flooring in her 
home with the money approved under the HISA grant.  She was 
informed that VA program guidelines instructed the VAMC to cancel 
obligated funds in the case of the Veteran's death.  She 
disagreed with the cancellation of the grant and was informed of 
her right to appeal the VAMC's decision.  On August 24, 2006, the 
appellant's letter of disagreement with the VAMC's decision was 
received by facsimile.  The VAMC issued a statement of the case 
(SOC) in September 2006, noting that HISA benefits can only be 
provided for the Veteran and not for the surviving spouse.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided to a Veteran.  
38 U.S.C.A. §§ 2101, 2102; 38 C.F.R. §§ 3.809, 3.809a.  The 
statute under which claims are made allows for assistance, in the 
form of a grant, to be provided to a Veteran in acquiring and/or 
modifying a home suitable to meet his service-connected 
disability-related needs.  Under the provisions of 38 U.S.C.A. 
§ 1717, improvements and structural alterations may be furnished 
as part of home health services only as necessary to assure the 
continuation of treatment for a veteran's disability or to 
provide access to the home or to essential lavatory and sanitary 
facilities.  For medical services and alterations completed for a 
service-connected disability, the cost of such improvements and 
structural alterations may not exceed a $4,100.00 lifetime 
benefit.  38 U.S.C.A. § 1717(a)(2)(a).

With the death of a veteran, the object of the law cannot be 
accomplished.  This being so, appropriated funds cannot be 
expended to pursue the housing project after the death of a 
veteran.  A one-time payment for assistance for specially adapted 
housing does not qualify as a "periodic monetary benefit" for 
purposes of 38 U.S.C.A. § 5121, and therefore is not payable to a 
Veteran's survivor as an accrued benefit.  See Pappalardo v. 
Brown, 6 Vet. App. 63, 65 (1993); see also 69 Fed. Reg. 59,072, 
59,078 (Oct. 1 2004).  Thus, the appellant, an otherwise eligible 
survivor, is not entitled to receive specially adapted housing 
assistance, such as HISA benefits, as an accrued benefit, and her 
claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to specially adapted housing assistance, to include 
HISA benefits under 38 U.S.C. § 1717, for accrued benefits 
purposes, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


